IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN RE: ASBESTOS LITIGATION

NAGEL T. COBB,                         )
                                       )
       Plaintiff,                      )
                                       )
              v.                       )
                                       )         C.A. No. N17C-05-126 ASB
DAIMLER    TRUCKS                NORTH )
AMERICA, LLC et al.,                   )
                                       )
       Defendants.                     )
                                       )
                                       )

                                  August 30, 2017


                    Upon Defendant Daimler’s Motion to Dismiss
                    Plaintiff’s Willful and Wanton Conduct Claim
                                      GRANTED.

                                     ORDER

      Defendant Daimler Trucks North America, LLC (“Defendant”) filed a Motion

to Dismiss Plaintiff’s Willful and Wanton Conduct Claims pursuant to Superior

Court Civil Rules 8(a), 9(b) and 12(b)(6). Defendant argues that Plaintiff’s willful

and wanton conduct claim lacks specific supporting factual allegations, and this

Court has held that simply “adding the words willful and wanton to an allegation
does not transform automatically a case to a punitive damages claim.” 1 On the other

hand, Plaintiff contends that under Delaware law, “for a complaint to survive a

motion to dismiss it need only general notice of the claim asserted.” 2 The Court

agrees with Defendant. As this Court noted in In re Asbestos Litigation (Ardis)3,

without a factual basis or the elements of the claim under the substantive state law

the claim is brought under, the claim is insufficient. Plaintiff did not plead specific

facts to support a punitive damages claim against Defendant. Plaintiff’s willful and

wanton conduct claim against Defendant is dismissed without prejudice. Shall

Plaintiff discover evidence that supports a punitive damages claim; Plaintiff may

move to amend.

      IT IS SO ORDERED.

                                           /s/ Calvin L. Scott
                                           The Honorable Calvin L. Scott, Jr.




1
   Defendant cites to In re Asbestos Litig. (Aungst), C.A. N12c-08-017 ASB
(Del.Super. Dec. 17, 2012). Defendant also cites to numerous Asbestos Litigation
cases where this Court has dismissed “cookie cutter” punitive damage claims.
2
  Plaintiff cites Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005).
3
  In re Asbestos Litigation (Ardis), C.A. No. N13C-10-020 (ASB)(Del. Super. Feb.
6, 2014).